Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1-11 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
To determine whether a claim is patent eligible and not directed to a judicial exception, one skilled in the art must first determine whether the claims can be classified in one of the four recognized statutory categories, i.e., a process, a machine, a manufacture or a composition of matter. See MPEP 2106(1). In the instant case, each of claims 1-11 recite a method of determining whether a state-of-charge of an energy storage system is tracking in the preamble, and therefore meet the statutory requirements discussed in MPEP 2106(1) as being directed to a method.
Next, a two-part analysis, as discussed in Alice Corp. v. CLS Bank International, 573 U.S._, 134S. Ct. 2347 (2014), is used to determine whether the subject matter recited in the claims are directed to a recognized judicial exception, and if so, is there additional limitations in the claims that would amount to significantly more than the judicial exception, either individually or as an ordered combination, so as to render the claims patent eligible. This two-part analysis is the subject of the 2019 Interim Eligibility Guidance. In part one of the analyses, one skilled in the art must determine whether the claims at issue are directed to a judicial exception, i.e., laws of nature, natural phenomena, or abstract ideas. Claims 1-11 are directed to a method of determining whether a state-of-charge of an energy storage system is tracking. This is achieved by: measuring a voltage related to the energy storage system to ascertain a measured voltage; determining a model-based state-of-charge estimate or errors or upper confident for the energy storage system based on the measured current and the measured voltage & providing a tracking signal that indicates whether an output state-of-charge estimate is tracking between the upper confidence limit and the lower confidence limit (which is done by mathematical formulae/models/equations, mathematical concepts/relationships and routine data gathering and that is routinely practiced in the art with respect to the field of quantitatively characterizing an object). 

ANALYSIS
Claims 1-11 are ineligible.
Regarding independent claim 1: measuring a voltage related to the energy storage system to ascertain a measured voltage determining a model-based state-of-charge estimate or errors or upper confident for the energy storage system based on the measured current and the measured voltage is done by mathematical formulae/models/equations, mathematical concepts/relationships and routine data gathering that is necessary for the abstract math which has been held to be non-patentable; providing a tracking signal that indicates whether an output state-of-charge estimate is tracking between the upper confidence limit and the lower confidence limit which has been held to be non-patentable. This basic concept of gathering data/information and comparing new and stored information mathematical formulae have been identified by the courts as an abstract idea (comparing information regarding a sample or test subject to a control or target data (Ambry, Myriad CAFC), collecting and comparing known information (Classen), comparing data to determine a risk level (Perkin-Elmer), obtaining and comparing intangible data (Cybersource), and comparing new and stored information and using rules to identify options (SmartGene)).

Regarding dependent claims 2-11, the following limitations: “counting state-of-charge estimate“ in claim 2 is routine data gathering necessary for the abstract calculating which is not a practical application; “determining an aggregated state-of-charge estimate based upon the model-based state-of-charge estimate” of claims 3-11 are also routine data gathering necessary for the abstract calculating which is not a practical application and consider as abstract mapping, calculating, and estimating is not a practical application because it all done by mathematical formulae/models. These steps are the basic concept of gathering data/information and comparing new and stored information mathematical formulae have been identified by the courts as an abstract idea and routine data gathering necessary for the abstract calculating and estimating, thus not a practical application.
See applicant’s specification paragraphs 0072-0091 as examples.

Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. The claim recites at least one step or act, including calculating a ratio. Thus, the claim is to a process, which is one of the statutory categories of invention (Step 1: YES).
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claims 1-11 recite a judicial exception when the judicial exception is “set forth” or “described” in the claim. Claims 1-11 recites the limitations of the first two steps wherein “providing a tracking signals ” or “tracking” are fairly broad as written and would appear to fall under human evaluation, e.g., monitoring/evaluating spectral data of an electrical characteristic (e.g., current, voltage) displayed on a computer screen, oscilloscope or other instrument, or even on paper/printout.  The third step of “determining/measuring/comparing” or “calculating” is also broad, wherein the broadest reasonable interpretation of “determining” or “measuring” might include, for example, assessing the relative size of the signals, e.g., which signal is larger, smaller, etc.  and also including some sort of mathematical relationship. “counting” or “tracking” data might even fall under human evaluation, e.g., assessing the relative magnitudes of the signals based simply on visual observation of the data/information appearing on a computer screen or paper/printout.  Therefore, given that the claims recite for method of determining whether a state-of-charge of an energy storage system is tracking, at a very high level of generality, with no practical system constraints that would tie the concepts to any real world environment, the claim limitations, taken individually, and also taken as a combination, do not result in the claim as a whole amounting to significantly more than the judicial exception thus the above steps are particular use of the abstract idea to determine a fault distance from the monitoring location probably extends beyond a mere field of use or technological environment limitation and imposes sufficiently meaningful limits on the abstract idea (In this case, “measuring” or “calculating” or “determining” are sufficiently broad to mean a mathematical concept in of itself, e.g., comparing to assess which signal is bigger/smaller).  With respect to a mathematical relationship determination, it’s important to consider whether the claim recites a mathematical concept or merely limitations that are based on or involve a mathematical concept.  A claim does not recite a mathematical concept if it is only based on or involves a mathematical concept.  See MPEP 2106.04(a)(2).I.  Accordingly, limitation (a) recites a judicial exception (an abstract idea that falls within the mathematical concept process groupings in the 2019 PEG, and a law of nature), and the analysis must therefore proceed to Step 2A Prong Two.
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the claim recites the additional element of “determining an upper confidence limit and a lower confidence limit based on the model- based state-of-charge estimate and the model-based standard error“ in limitation (b). Although this limitation indicates that the first set comparison value is used to performing a further reference a first parameter of the target battery cell using the electrical signal values at the multiple times of the target battery cell.  This step is also very broad.  Under this prong, the Examiner believes that the hard part is determining whether (1) this limitation applies the abstract idea(s) in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception or (2) this limitation merely generally links use of the judicial exception to a particular technological environment or field of use.  Accordingly, limitation (b) does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: YES).
In part two of the two-part analysis, one skilled in the art must determine whether the claims recite additional limitations that would amount to significantly more than the judicial exception (in this case that would be an abstract idea), either individually or as an ordered combination. The additional steps of claims 1-11 also including the step of measuring a voltage related to the energy storage system to ascertain a measured voltage  & determining an upper confidence limit and a lower confidence limit based on the model- based state-of-charge estimate and the model-based standard error do not amount to significantly more as it merely data gathering performed in a manner that is well-known and practiced in the art; including identifying a change in sequence is routinely practiced in the art with respect to ground fault in battery of the electrical characteristic at a correlated change of measured impedance compared to another sequence of individual battery blocks along the at least one string comprises performing a change detection algorithm or a signal segmentation algorithm is also routinely practiced in the art based on these measured quantities.
Additionally, the functions described in the claims are conventional features of the generalized application of an internal short-circuit fault of a battery cell. The standard for claim interpretation provided in the case law does not necessarily reflect that used by examiners during prosecution (MPEP 2111).
During prosecution, patent examiners construe the broadest reasonable interpretation of a claimed invention in a manner consistent with the use of the claim terms in the specification and drawings and also consistent with the interpretation that those skilled in the art would reach. While courts may use a different approach, it would be improper for the examiner to import claim limitations from the specification by reading disclosed features into a claim when the claim language is broader than the embodiments described in the specification (MPEP 2111.01). Therefore, given that the claims recite a method of determining whether a state-of-charge of an energy storage system is tracking at a very high level of generality, with no practical system constraints that would tie the concepts to any real world environment, the claim limitations, taken individually, and also taken as a combination, do not result in the claim as a whole amounting to significantly more than the judicial exception.
The additional elements or combination of elements in the claims other than the abstract idea per se amounts to no more than details of the abstract idea and extra solution activity including functions that are well-understood, routine and conventional activities previously known to the industry: tracking, counting, measuring and determining which same as obtaining, determining and calculating data (claims 2-11) and the details thereof including theoretical models or equations, and extra solution activity which uses the data to generically compare/calibrate to a like-measurement.
Viewed as a whole the additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
Therefore, the claim 1-11 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eT D-info-l.jsp.
Claims 1, 6-12 & 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 9, 11, 13 & 20 of U.S. Patent No. 11,422,195 in view of Kawamura et al. (US 2017/0285109 A1).
Regarding claims 1, 18 & 12, Patent No. 11,422,195 teaches measuring a current related to the energy storage system to ascertain a measured current; measuring a voltage related to the energy storage system to ascertain a measured voltage; determining a model-based state-of-charge estimate for the energy storage system based on the measured current and the measured voltage; determining a model-based standard error based on the measured current and the measured voltage. 
Patent No. 11,422,195 does not teach wherein determining an upper confidence limit and a lower confidence limit based on the model-based state-of-charge estimate and the model-based standard error; and providing a tracking signal that indicates whether an output state-of-charge estimate is tracking between the upper confidence limit and the lower confidence limit.
Kawamura et al. teaches (Fig. 2a) the process of determining an upper confidence limit and a lower confidence limit based on the model-based state-of-charge estimate and the model-based standard error (see par. 0087-0089, wherein the determination of the SOC-OCV curve of the first storage battery 111, the process of acquiring four pieces of (SOC, OCV) data and estimating the SOC-OCV curve from the four pieces of (SOC, OCV) data has been described.  However, as described above, the present SOC-OCV curve may be estimated by determining the approximate curve or the approximate straight line calculated from the (SOC, OCV) data as the SOC-OCV curve, wherein OCV is relative to OCI for current measurement); and providing a tracking signal that indicates whether an output state-of-charge estimate is tracking between the upper confidence limit and the lower confidence limit (see pars. 0091, wherein computation section 230 determines a lower-side or higher-side limit value of the capacity retention rate based on integrated values of currents flowing in and currents flowing out to/from the second storage battery 121 from the time when the SOC-OCV curve was determined last time);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Patent No. 11,422,195 to implement the determining an upper confidence limit and a lower confidence limit based on the model-based state-of-charge estimate and the model-based standard error; and providing a tracking signal that indicates whether an output state-of-charge estimate is tracking between the upper confidence limit and the lower confidence limit (see Kawamura’s Abstract & pars. 0087-0091).
Regarding claims 1, 6-12 & 16-19, the Patent No. 11,422,195 teaches the claimed limitations as outlined in the chart below.




Claims of Instant Application
Claims of U.S. Patent No. 11,422,195
Claim 1: A method of determining whether a state-of-charge of an energy storage system is tracking, the method comprising:
measuring a current related to the energy storage system to ascertain a measured current; measuring a voltage related to the energy storage system to ascertain a measured voltage; 
determining a model-based state-of-charge estimate for the energy storage system based on the measured current and the measured voltage; determining a model-based standard error based on the measured current and the measured voltage; 
determining an upper confidence limit and a lower confidence limit based on the model-based state-of-charge estimate and the model-based standard error; and providing a tracking signal that indicates whether an output state-of-charge estimate is tracking between the upper confidence limit and the lower confidence limit.

Claim 1: A method of estimating a state-of-charge in an energy storage system, comprising: 
measuring a current related to the energy storage system to ascertain a measured current; measuring a voltage related to the energy storage system to ascertain a measured voltage;
determining a plurality of model-based state-of-charge estimates for the energy storage system based on the measured current and the measured voltage;
determining an aggregated state-of-charge estimate based upon the plurality of model- based state-of-charge estimates, wherein the aggregated state-of-charge estimate is an aggregation of the plurality of model-based state-of-charge estimates;

determining an adaptation current for the energy storage system based on the measured current, the aggregated state-of-charge estimate and an adaptive state-of-charge estimate; and

determining the adaptive state-of-charge estimate based on the adaptation current and the measured current.
Claim 6: The method of claim 5, further comprising determining an adaptation current for the energy storage system based on the measured current, the aggregated state-of-charge estimate and the adaptive state-of-charge estimate.
Claim 4: The method of claim 3, wherein the adaptation current is based upon a calculated error that is based on a difference between the adaptive state-of-charge estimate and the aggregated state-of-charge estimate.
Claim 7: The method of claim 6, further comprising determining the adaptive state-of-charge estimate based on the adaptation current and the measured current.
Claim 6: The method of claim 1, wherein measuring the current related to the energy storage system comprises measuring a current related to a battery stack, determining the adaptation current for the energy storage system comprises determining an adaptation current for the battery stack, and estimating the state-of-charge in the energy storage system comprises estimating the state-of-charge in the battery stack.
Claim 8: The method of claim 6, further comprising determining the adaptive state-of-charge estimate based on an integration of an additive combination of the measured current and the adaptation current. 
Claim 5: The method of claim 1, wherein measuring the current related to the energy storage system comprises measuring a current related to a bank of battery stacks, determining the adaptation current for the energy storage system comprises determining an adaptation current for the bank of battery stacks, and estimating the state-of-charge in the energy storage system comprises estimating the state-of-charge in the bank of battery stacks.
Claim 9: The method of claim 6, further comprising determining the adaptation current to account for state-of-charge drift due to a current measurement error and self-discharge of the energy storage system.
Claim 3: The method of claim 1, further comprising determining the adaptation current to account for state-of-charge drift due to current measurement error and internal self-discharge of the energy storage system.
Claim 10: The method of claim 6, further comprising determining the adaptation current based upon a calculated error that is based on a difference between the adaptive state-of-charge estimate and the aggregated state-of-charge estimate.
Claim 4: The method of claim 3, wherein the adaptation current is based upon a calculated error that is based on a difference between the adaptive state-of-charge estimate and the aggregated state-of-charge estimate.
Claim 11: The method of claim 6, wherein determining the model-based state-of-charge estimate comprises generating a probability distribution with the associated model-based standard error.
Claim 9: The method of claim 1, further comprising wherein determining the model based state of charge estimate comprises generating a probability distribution with an associated model-based standard error.
Claim 12: A device for determining whether a state-of-charge of an energy storage system is tracking, comprising: 
a current measurement circuit to measure a current related to the energy storage system to ascertain a measured current; 
a voltage measurement circuit to measure a voltage related to the energy storage system to ascertain a measured voltage; 
an estimator module to generate a model-based state-of-charge estimate based on the measured current and the measured voltage, and
 to generate a model-based standard error based on the measured current and the measured voltage; 
a tracking module configured to: (1) generate an upper confidence limit and a lower confidence limit; and (2) provide a tracking signal that indicates whether an output state-of-charge estimate is tracking between the upper confidence limit and the lower confidence limit.
Claim 11: A device for estimating a state-of-charge in an energy storage system, comprising:
a current measurement circuit to measure a current related to the energy storage system to ascertain a measured current;
a voltage measurement circuit to measure a voltage related to the energy storage system to ascertain a measured voltage;
an estimator module to generate a plurality of model-based state-of-charge estimates based on the measured current and the measured voltage;
an aggregation module to generate an aggregated state-of-charge estimate based on the plurality of model-based state-of-charge estimates, wherein the aggregated state-of-charge estimate is an aggregation of the plurality of model-based state-of-charge estimates;
an adaptation module to generate an adaptation current based on the measured current, the aggregated state-of-charge estimate, and an adaptive state-of-charge estimate; and
an accumulation module to update the adaptive state-of-charge estimate based on the measured current and the adaptation current.
Claim 16: The device of claim 14, wherein the adaptive state-of-charge estimate is further based on an integration of an additive combination of the measured current and the adaptation current.
Claim 13: The device of claim 11, wherein the adaptive state-of-charge estimate is further based on an integration of an additive combination of the measured current and the adaptation current.
Claim 18: A system for determining whether a state-of-charge of an energy storage system is tracking comprising: an energy storage system; and a device for generating an output state-of-charge estimate for the energy storage system, the device comprising: a current measurement circuit configured to measure a current related to the energy storage system to ascertain a measured current; a voltage measurement circuit configured to measure a voltage related to the energy storage system to ascertain a measured voltage; an estimator module to generate a model-based state-of-charge estimate based on the measured current and the measured voltage, and to generate a model-based standard error based on the measured current and the measured voltage; and a tracking module to generate an upper confidence limit and a lower confidence limit, and to provide a tracking signal that indicates whether the output state-of-charge estimate is tracking between the upper confidence limit and the lower confidence limit.
Claim 19: The system of claim 18, further comprising: an aggregation module to generate an aggregated state-of-charge estimate based on the model-based state-of-charge estimate; an adaptation module to generate an adaptation current based on the measured current, the aggregated state-of-charge estimate, and the output state-of-charge estimate; and an accumulation module to update the output state-of-charge estimate based on the measured current and the adaptation current, wherein the output state-of-charge estimate is an adaptive state-of-charge estimate.
Claim 20: A system comprising: an energy storage system; and a device for generating an adaptive state-of-charge estimate for the energy storage system, the device comprising: a current measurement circuit configured to measure a current related to the energy storage system to ascertain a measured current; a voltage measurement circuit configured to measure a voltage related to the energy storage system to ascertain a measured voltage; an estimator module to generate a plurality of model-based state-of-charge estimates based on the measured current and the measured voltage; an aggregation module to generate an aggregated state-of-charge estimate based on the plurality of model-based state-of-charge estimates, wherein the aggregated state-of-charge estimate is an aggregation of the plurality of model-based state-of-charge estimates; an adaptation module to generate an adaptation current based on the measured current, the aggregated state-of-charge estimate, and the adaptive state-of-charge estimate; and an accumulation module to update the adaptive state-of-charge estimate based on the measured current and the adaptation current.


Examiner’s Note: The instant application is the continuation of parent application 16/828,740 and now U.S. Patent No. 11,422,195.  However, application 16/828,740 allowed limitations of claim 1 “determining a plurality of model-based state-of-charge estimates for the energy storage system based on the measured current and the measured voltage; determining an aggregated state-of-charge estimate based upon the plurality of model- based state-of-charge estimates, wherein the aggregated state-of-charge estimate is an aggregation of the plurality of model-based state-of-charge estimates”.  Similarity of claims 1, 12 & 18 of the instant application which disclose similar features as mentioned above such as “determining a model-based state-of-charge estimate for the energy storage system based on the measured current and the measured voltage; determining a model-based standard error based on the measured current and the measured voltage; determining an upper confidence limit and a lower confidence limit based on the model- based state-of-charge estimate and the model-based standard error” (wherein the “aggregated state of charge” & “model based estimates” of the parent application is similar features to the instant application as “upper/lower confidence limit” & “model based error”, see specification pars. 0004, 008-009, 0042, 0049 & Abstract) which was allowed in application 16/828,740 on 04/22/2022. In addition, the Prior Arts from previous application 16/828,740, Kawamura et al. (U.S. 2017/0285109 A1) & Chandra et al. (US 2017/0108906 A1) they all corresponds to the claimed determining whether a state-of-charge of an energy storage system is tracking.  However, since Kawamura et al. & Chandra et al.  fail to disclose the above limitations of claims 1, 12 & 18.  Therefore, it is clearly that dependent claims 2-11, 13-17 & 19-20 patently define over the above cited arts for at least the reason that the cited arts fail to disclose at least the features emphasized in the Office Action mailed 11/23/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK  ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2858
		December 15, 2022.


/LEE E RODAK/Primary Examiner, Art Unit 2858